The opinion of the court was delivered by
Lewis, C. J.
A stay of execution is a privilege in derogation, of the common law rights of the plaintiff, and the party claiming the privilege must bring himself strictly within the statute granting it. The statute requires, as a condition, that bail shall be entered within thirty days “from the rendition of the judgment.” In this case the judgmentwas entered on the 23d February, 1856, and the bail was not entered until the 26th of March, 1866. This was too late, and the court below fell into an error in setting aside the execution.
The order setting aside the execution is reversed, and the record remitted for further proceedings according to law.